        Case 1:15-cv-05345-AJN-KHP Document 882 Filed 11/13/18 Page 1 of 4



                                                      MATTHEW L. SCHWARTZ
                                                      Tel.: (212) 303-3646
                                                      E-mail: mlschwartz@bsfllp.com

                                                      November 13, 2018
BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

       Re:     City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
               Case No. 15 Civ. 5345 (AJN) (KHP)

Dear Judge Nathan:
         We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”). On
August 21, 2018, the Hon. Judge Waksman of the High Court of Judgment, Business and Property
Courts of England and Wales, handed down judgment in favor of BTA Bank against Ilyas
Khrapunov (a defendant here) in the amount of $424,110,000, and $76,000,000 of pre-judgment
interest, dated June 21, 2018 (the “U.K. Judgment”). A copy of this judgement and the
accompanying order are attached as Exhibits A & B. We write pursuant to Your Honor’s Individual
Practices in Civil Cases 1.C and 3.A to request a pre-motion conference on a contemplated motion
for leave to amend the Second Amended Crossclaims to add a claim pursuant to N.Y. CPLR § 5303
against Ilyas Khrapunov for recognition and enforcement of this foreign judgment. Although this
case is obviously advanced, permitting the addition of this single judgment enforcement claim will
not cause any delay or require additional discovery, and in fact has the potential to simplify these
proceedings. A copy of the Kazakh Entities’ proposed Third Amended Crossclaims accompany this
letter as Exhibit C, along with a comparison identifying the proposed changes as Exhibit D.
                                             Background
        In July of 2015, as part of its long-running litigation against former BTA Bank chairman
Mukhtar Ablyazov (also a defendant here), BTA brought claims in the U.K. High Court of Justice
against Ilyas Khrapunov, alleging that Khrapunov had conspired with his father-in-law, Ablyazov,
to violate receivership and freezing orders against Ablyazov in those courts.1 Specifically,
Khrapunov did so by directing funds controlled by Ablayzov to accounts under his control at FBME
Bank, which were then laundered through other offshore companies. See Ex. A, ¶ 2-4. Khrapunov
challenged the U.K. courts’ jurisdiction over him up to the Supreme Court of the United Kingdom,
where he ultimately lost. See Ex. E, JSC BTA Bank v Khrapunov, [2018] UKSC 19 (Hilary Term),
Mar 21, 2018, ¶ 41.
       While Khrapunov’s jurisdictional appeals worked their way up to the U.K.’s highest court,
he repeatedly refused to appear to be examined on his compliance with asset disclosure orders

       1
               The freezing order and receivership orders are described in the Second Amended
Crossclaims [ECF No. 433, ¶¶ 35-36 66-67].
        Case 1:15-cv-05345-AJN-KHP Document 882 Filed 11/13/18 Page 2 of 4



entered against him or his written representations regarding the same. Although first ordered to
appear for cross-examination in 2016, Khrapunov resorted to a variety of procedural maneuvers and
meritless appeals to avoid doing so, leading the U.K. Court of Appeals to find his maneuvering
“totally without merit” and that he was “playing games with the court,” ECF No. 482-29 – an
assessment which Judge Parker has agreed with in this action. [See ECF No. 564, at 12 (noting that
Khrpaunov “has played games with this Court in the past, and his violation of the Confidentiality
Order here is simply another example of this behavior.”)].
         On June 21, 2018, Khrapunov’s game-playing in the U.K. courts finally caught up with him,
when his failure to attend a court-ordered examination triggered an “unless order” which struck out
his defenses. See Ex. A, at ¶ 15-17; see also Ex. B. Khrapunov failed to appear despite having “the
means and ability to come [to the U.K.], if he wished, to object to this judgment in default or indeed
to put submission in writing as to why it should not be made.” Ex. A, ¶ 24. Judge Waksman also
detailed how Khrapunov’s claimed reasons for refusing to travel to the U.K. – that he might be
subjected to extradition to Kazakhstan – was not credible and had been rejected by the U.K. courts.
Id. at ¶¶ 8-14. Based upon the evidentiary showing made by BTA Bank, Judge Waksman thus
entered judgment against Khrapunov for $424,110,000, plus interest of $76,000,000, holding that
Khrapunov “effected the transfer of . . . assets of Mr Ablyazov” knowing “perfectly well what he
was doing which was to assist Mr Ablyazov to evade the court orders.” Id., ¶ 4.2
        This judgement was formally handed down in late August, and the Kazakh Entities
subsequently met and conferred with Khrapunov’s counsel to obtain his consent to add a CPLR
§ 5303 recognition and enforcement claim to this action. (There is already a CPLR § 5303 claim in
respect to multi-billion dollar judgments obtained by BTA Bank against Ablyazov). Through his
counsel, Khrapunov declined to consent.
    The Court Should Permit the Kazakh Entities to Add a Judgment Enforcement Claim
        The Kazakh Entities respectfully request that the Court permit them to add a judgment
enforcement claim against Khrapunov or, in the alternative, hold a pre-motion conference and/or
order full briefing on the issue. As set forth below, however, the addition of such a claim is
straightforward and will serve the interests of judicial economy such that no further briefing or
argument is likely to be necessary.
        The standard for allowing an amendment of the pleadings at this stage is “when justice so
requires.” See Fed. R. Civ. P 15(a)(2) (prior to trial “the court should freely give leave when justice
so requires.”). This standard is easily met here: no party would be seriously prejudiced by an
amendment adding a simple judgment recognition claim at this stage. In fact, the alternative –
requiring the Kazakh Entities to file a plenary judgment enforcement action – would create
additional burden on the courts and create the risk of inconsistent judgments.



        2
                  Judge Waksman’s holding is in accord with this Court’s preliminary finding that the
investments at issue here were funded with Ablyazov’s money, as the funds in question came from the same
source and were administered by the same consultant for Khrapunov, Eesh Aggarwal. [See ECF No. 175, at
6]. While the Court is not bound by these findings, it is entitled to consider them as a matter of comity. See
Gordon & Breach Sci. Publishers S.A. v. Am. Inst. of Physics, 905 F. Supp. 169, 178–79 (S.D.N.Y. 1995)
(“It is well-established that United States courts are not obliged to recognize judgments rendered by a foreign
state, but may choose to give res judicata effect to foreign judgments on the basis of comity.”).
                                                      2
       Case 1:15-cv-05345-AJN-KHP Document 882 Filed 11/13/18 Page 3 of 4



        Judgement recognition is typically resolved on summary judgment with need for little or no
discovery. See CPLR § 5303 (stating that recognition may be brought by motion for summary
judgment in lieu of complaint). Based on the most recent discovery schedules exchanged by the
parties, summary judgment briefing is not expected until March of next year at the earliest.
Khrapunov will thus have ample time to prepare to brief this issue, and because this is largely a
question of law, there should be no need to alter the current discovery schedule. BTA also has not
been dilatory in raising this issue. As described above, the judgment was handed down in late
August of this year, the Kazakh Entities sought Khrapunov’s consent to amend within a month, and
met and conferred with the remaining defendants on this issue in late October.
        Amendment would be in the interests of justice here. While the Kazakh Entities could
certainly bring a separate recognition and enforcement action, granting leave to amend would
promote judicial economy. See Ching v. United States, 298 F.3d 174, 180 n.5 (2d Cir. 2002). It
makes little sense to burden the courts with a new action when this Court is intimately familiar with
the facts, will already be considering one judgment recognition claim (against Ablyazov) arising out
of related underlying U.K. litigation, and Khrapunov is already represented by able counsel here. If
anything, litigating two separate actions would be a greater burden on Khrapunov.
        Amendment at this time also would not be futile. See Lucente v. Int’l Bus. Machs. Corp.,
310 F.3d 243, 258 (2d Cir. 2002). The judgment on its face meets all requirements for recognition
and enforcement under CPLR § 5303, and none of the non-recognition conditions under CPLR
§ 5304 apply. See John Galliano, S.A. v. Stallion, Inc., 15 N.Y.3d 75, 81 (2010) (once the absence
of grounds for non-recognition has been established, “the foreign judgment should be enforced in
New York under well-settled comity principles without microscopic analysis of the underlying
proceeding”). The U.K. courts are widely respected and considered fair. See Thomas & Agnes
Carvel Found. v. Carvel, 736 F. Supp. 2d 730, 746 (S.D.N.Y. 2010) (“[T]he judicial system in
England has long been recognized as providing ‘impartial tribunals’ and ‘procedures compatible
with the requirements of due process of law.’”). Similarly, the Supreme Court of the United
Kingdom specifically found jurisdiction over Khrapunov based on his conduct in the U.K., after he
litigated the issue up to the U.K.’s court of last resort. See Ex. E, at ¶ 41.
        Amendment would also eliminate the need for the time-consuming and burdensome Hague
Convention service process, as there is no question that Khrapunov is on notice of the judgment
against him. Indeed, the Kazakh Entities’ counsel conferred with counsel for Khrapunov and
requested that Ilyas Khrapunov consent to add a judgment enforcement claim. Counsel stated that
they would address the issue with Ilyas personally, responding one week later that “Ilyas will not
consent to adding a judgment enforcement claim to this case.” The judgment was also the subject
of reporting in the media. See e.g., Christina Maza, “Kazakh Who Allegedly Laundered Money
Through Trump Tower Ordered to Pay Bank Back,” Newsweek, Aug. 23, 2018, available at
https://bit.ly/2Nw8QTy; Max Walters, High Court: ‘No Merit’ to Kazakh's Extradition Fears in
£4.6bn Fraud Hearing,” The Law Society Gazette, Aug. 29, 2018, available at
https://bit.ly/2NLN3H9.
       Finally, none of the other defendants would be prejudiced by amendment here. The new
claim would be against Ilyas Khrapunov alone, and in accordance with this Court’s order of August
26, 2016 [ECF No. 214], any amendment would not reference defendant Triadou. See Ex. C, at
¶ 199-208. No change to the current discovery schedule would be required, nor is any additional
discovery anticipated to resolve what should be a simple question of law.

                                                  3
       Case 1:15-cv-05345-AJN-KHP Document 882 Filed 11/13/18 Page 4 of 4



                                            Conclusion
        For the foregoing reasons, the Kazakh Entities respectfully request that the Court grant them
leave to add a claim for recognition and enforcement of a foreign judgment against Ilyas Khrapunov,
or hold a pre-motion conference in advance of full briefing on the same.


                                                     Respectfully,

                                                      /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz
                                                     BOIES SCHILLER FLEXNER LLP
                                                     575 Lexington Avenue
                                                     New York, New York 10022




                                                 4
